FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4580
                  _____________________________

DOROTHEA C. FLEMING, Wife,

     Appellant/Cross-Appellee,

v.

JAMES L. FLEMING, Husband,
and TROPIC TRADITIONS, INC.,

     Appellees/Cross-Appellants.

                  _____________________________


On appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

                         August 29, 2019


PER CURIAM.

    The former wife appeals, and the former husband cross-
appeals, various orders and judgments entered by the trial court
resulting from the dissolution of their twenty-nine-year marriage.
The former wife raises six arguments on appeal, one of which we
agree with in part. ∗ For the reasons that follow, we reverse the


     ∗
        We reject without further comment the former wife’s
arguments that the trial court erred in its valuation of the parties’
nursery business and in classifying what she claims is a corporate
liability as a marital liability, that her alimony award was
inadequate, that the trial court erred in including in the equitable
Supplemental Final Judgment for Dissolution of Marriage
(“dissolution judgment”) in part and remand for further
proceedings.

     The former wife claims that the trial court abused its
discretion in awarding her only $200,000 of her requested
$360,837 attorney’s fee. See Kurtanovic v. Kurtanovic, 248 So. 3d
247, 253 (Fla. 1st DCA 2018) (noting that the standard of review
for an attorney’s fee award is abuse of discretion). In awarding
this amount, the trial court accepted the former husband’s fee
expert’s testimony that the former wife’s case could have been
handled for no more than $200,000 and that there was a great deal
of duplication in the services her attorneys performed on her
behalf. However, the expert did not testify as to what specific
hours spent by the former wife’s attorneys should have been
deducted for being duplicative or excessive. See Centex-Rooney
Constr. Co. v. Martin Cty, 725 So. 2d 1255, 1259 (Fla. 4th DCA
1999) (holding that although a fee applicant has the burden of
establishing its entitlement to an attorney’s fee award, the
opponent of the fee has the burden of pointing out with specificity
what hours should be deducted). As we have explained, an
attorney’s fee award under section 61.16, Florida Statutes, must
include specific findings of fact to support and explain the award.
Dorsey v. Dorsey, 266 So. 3d 1282, 1289 (Fla. 1st DCA 2019). The
absence of such findings requires reversal of the fee award and a
remand for specific findings of fact to support the fee award. Id.
Thus, we reverse the dissolution judgment as to the attorney’s fee
award and remand for the trial court to reconsider the issue in
light of the record evidence before it. See Southpointe Homeowners
Ass’n v. Segarra, 763 So. 2d 1186, 1187 (Fla. 4th DCA 2000) (noting
that trial judges are not bound by unrebutted expert testimony in
the context of awarding attorney’s fees and can, based on their own
familiarity with the type of litigation involved, determine that


distribution and distributing to her a portion of the proceeds
expended during the litigation from the sale of the jointly owned
26th Place residence, and that the trial court erred in its valuation
of the marital home and in refusing to order the former husband
to share in the cost of what she claims was a latent defect in the
home.

                                 2
some of the work was unnecessary); see also Puleo v. Morris, 98 So.
3d 248, 250 (Fla. 2d DCA 2012) (“A trial court may reduce
attorney’s fees that it determines to be excessive if it makes the
requisite findings to support that determination.”).

      Turning to the former husband’s cross-appeal, we agree that
the trial court failed to make the necessary findings when
requiring the former husband to maintain a life insurance policy
for the former wife’s benefit. See Kotlarz v. Kotlarz, 21 So. 3d 892,
893 (Fla 1st DCA 2009) (explaining that in order to support a life
insurance requirement, a trial court must “make specific
evidentiary findings as to the availability and cost of insurance,
the obligor’s ability to pay, and the special circumstances that
warrant such security” and noting that such circumstances include
a spouse potentially being left in dire financial straits after the
death of the obligor spouse due to age, ill health, and/or lack of
employment skills, an obligor spouse in poor health, minors living
at home, the supported spouse having limited earning capacity, or
the obligor spouse being in arrears on support obligations); see also
Gotro v. Gotro, 218 So. 3d 494, 498 (Fla. 1st DCA 2017) (reversing
the order on appeal as to the life insurance requirement where the
trial court failed to make any specific evidentiary findings as to the
former husband’s ability to pay and the special circumstances that
warranted such security); Therriault v. Therriault, 102 So. 3d 711,
713 (Fla. 1st DCA 2012) (reversing the order on appeal as to the
life insurance requirement where the trial court failed to include
the required findings and remanding for further consideration).
As such, we reverse the dissolution judgment as to the life
insurance requirement and remand for the trial court to reconsider
this issue. We find no merit in the other issues raised on cross-
appeal.

    In conclusion, we reverse as to the award of attorney’s fees
and the life insurance requirement and remand for further
proceedings. We otherwise affirm.

     AFFIRMED in part, REVERSED in part, and REMANDED for
further proceedings.

LEWIS, ROWE, and M.K. THOMAS, JJ., concur.



                                  3
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


John N. Bogdanoff, Christopher V. Carlyle, and Earle W. Peterson,
Jr., of The Carlyle Appellate Law Firm, Orlando, for
Appellant/Cross-Appellee.

Cynthia Stump Swanson of Swanson Law Center, P.A.,
Gainesville for Appellee/Cross-Appellant James L. Fleming.




                               4